Citation Nr: 0900820	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  08-21 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  The propriety of severance of service connection for 
residuals of prostate cancer.

2.  The propriety of severance of service connection for 
bilateral orchiectomy.

3.  The propriety of severance of service connection for 
erectile dysfunction.

4.  The propriety of severance of special monthly 
compensation (SMC) for anatomical loss of a creative organ.

5.  The propriety of severance of basic eligibility to 
Dependents Educational Assistance (DEA) under the provisions 
of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision in 
which the RO severed service connection for residuals of 
prostate cancer, bilateral orchiectomy, and erectile 
dysfunction; and severed SMC for anatomical loss of a 
creative organ and basic eligibility to DEA.  

In December 2007, the veteran and his spouse testified during 
a hearing before a hearing officer at the RO; a transcript of 
that hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 2007 rating decision, the RO granted service 
connection for residuals of prostate cancer, bilateral 
orchiectomy, and erectile dysfunction; and granted SMC for 
anatomical loss of a creative organ and basic eligibility to 
DEA under the provisions of 38 U.S.C.A. Chapter 35.

2.  At the time of the August 2007 rating decision, there was 
no competent evidence linking the veteran's prostate cancer 
to service or a service-connected disability.

3.  The grant of service connection for bilateral 
orchiectomy, SMC for anatomical loss of a creative organ, and 
basic eligibility to DEA were all predicated on the erroneous 
grant of service connection for residuals of prostate cancer.

4.  The grant of service connection for erectile dysfunction 
was predicated on the erroneous finding that the disorder 
resulted from surgery for service-connected BPH or on the 
erroneous grant of service connection for residuals of 
prostate cancer.


CONCLUSIONS OF LAW

1.  The grant of service connection for residuals of prostate 
cancer, bilateral orchiectomy, and erectile dysfunction was 
clearly and unmistakably erroneous, and severance of service 
connection was proper.  38 U.S.C.A. §§ 1110, 1131, 5112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.103, 3.105, 3.303, 3.307, 
3.309, 3.310 (2008).

2.  The grant of SMC for anatomical loss of a creative organ 
and basic eligibility to DEA under the provisions of 38 
U.S.C.A. Chapter 35 was clearly and unmistakably erroneous, 
and severance of benefits was proper.  38 U.S.C.A. §§ 1110, 
1131, 5112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.103, 
3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to claims based on clear and unmistakable error (CUE).  In 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (Court) held that 
CUE claims are not conventional appeals but rather requests 
for revision of previous decisions.  As a consequence, the 
VCAA (and, it follows, its implementing regulations) is not 
for application in these matters.

Further, the Board observes that general due process 
considerations have been complied with in this case.  See 38 
C.F.R. §§ 3.103, 3.105.  A September 2007 notice letter 
informed the veteran of the proposal to sever service 
connection, SMC for anatomical loss of a creative organ, and 
basic eligibility to DEA.  Significantly, the veteran was 
provided with detailed reasons for the proposed severance and 
the type of information or evidence he could submit in 
response.  He was informed of his right to a personal hearing 
and his right to representation.  The letter also informed 
the veteran that, unless additional evidence is received 
within 60 days, benefits would be severed.  In response to 
the letter, the veteran requested and was provided a hearing 
in December 2007.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  That regulation permits service 
connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  [Parenthetically, the Board notes that, effective 
October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to 
the requirements for establishing secondary service 
connection on an aggravation basis.  See 71 Fed. Reg. 52,744-
47 (Sept. 7, 2006).  However, consideration of the amendment 
is unnecessary in this case, as the Board finds CUE in the 
grant of service connection for residuals of prostate cancer, 
the basis for the secondary claims.].

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  38 U.S.C.A. 
§ 5112; 38 C.F.R. § 3.105(d).

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action, and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  If additional evidence is not received within 
that period, final rating action will be taken, and the award 
will be reduced or discontinued, if in order, effective the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(d).

In this case, in an August 2007 rating decision, the RO 
granted service connection for residuals of prostate cancer, 
bilateral orchiectomy, and erectile dysfunction as well as 
SMC for anatomical loss of a creative organ, all effective 
March 13, 2006.  The RO also granted basic eligibility to 
DEA, effective March 13, 2007.

A September 2007 rating decision proposed to sever service 
connection for each of the above benefits, and the veteran 
was notified of this decision later that month.  In December 
2007, the veteran testified during a hearing, at which time 
he presented additional evidence.  A January 2008 rating 
decision implemented the proposal and severed service 
connection for the disorders as well as entitlement to SMC 
and DEA, all effective April 1, 2008.  Thus, the Board 
observes that the requirements of 38 C.F.R. § 3.105(d) have 
been met.

The Court has set forth a three-pronged test to determine 
whether CUE is present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994), Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 
313 (en banc).

The Court has held that the same CUE standard that applies to 
a veteran's CUE challenge to a prior adverse determination 
under 3.105(a) is also applicable in the Government's 
severance determination under 3.105(d).  "Once service 
connection has been granted, section 3.105(d) provides that 
it may be withdrawn only after VA has complied with specific 
procedures and the Secretary meets his high burden of 
proof."  See Wilson v. West, 11 Vet. App 383 (1998); see 
also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In 
effect, § 3.105(d) places at least as high a burden of proof 
on the VA when it seeks to sever service connection as 
§ 3.105(a) places upon an appellant seeking to have an 
unfavorable previous determination overturned.").  See also 
Graves v. Brown, 6 Vet. App. 166, 170 (1994) (holding that 
clear and unmistakable error is defined the same under 38 
C.F.R. § 3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered in determining 
whether severance is proper under section 3.105(d) is not 
limited to the evidence before the RO at the time of the 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 
340, 342-43 (1997).  The Court reasoned that because section 
3.105(d) specifically contemplates that a change in diagnosis 
or change in law or interpretation of law may be accepted as 
a basis for severance, the regulation contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  The Court reasoned that 
"[i]f the Court were to conclude that . . . a service 
connection award can be terminated pursuant to section 
3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, the VA would be 
placed in the impossible situation of being forever bound to 
a prior determination regardless of changes in the law or 
later developments in the factual record."  Venturella, 10 
Vet. App. at 342-43.

Initially, the Board notes that service connection has been 
in effect for benign prostatic hypertrophy (BPH) since 
January 1, 1971.

At the time of the August 2007 rating decision, there were on 
file the veteran's service treatment and personnel records, 
post-service private medical records, a copy of an October 
2005 Board decision on the issue of service connection for 
diabetes mellitus secondary to herbicide exposure, an article 
on herbicide contamination on Anderson Air Force Base, an 
excerpt from a research summary on groundwater contamination 
in Guam, and a statement by V. S. on the use of herbicides in 
Guam.  The service treatment records are negative for any 
complaints, treatment, or diagnosis of prostate cancer, 
orchiectomy, or erectile dysfunction.  The service personnel 
records reflect that from July 1966 to September 1966 the 
veteran was on TDY coordinating and controlling all SAC/TAC 
movements of fighter aircraft through Guam to the forward 
area of South Vietnam.  The private medical records reflect a 
TURP (transurethral resection of the prostate) in July 1988 
for BPH, a history of prostate cancer since December 1999, a 
positive biopsy in February 2001, and a bilateral orchiectomy 
in March 2001.  The Board decision refers to articles and 
statements indicating that Agent Orange may have been stored 
and/or used in Guam from 1955 to the late 1960s and that the 
Environmental Protection Agency listed Anderson Air Force 
Base as a toxic site with dioxin contaminated soil and 
ordered cleanup of the site.  The article, excerpt from the 
research summary, and statement by V. S., all mentioned in 
the above Board decision, indicate the use of herbicides on 
Anderson Air Force Base in Guam.  There was, however, no 
competent evidence linking the veteran's prostate cancer, 
bilateral orchiectomy, or erectile dysfunction to service or 
service-connected BPH.

In addition, on his initial claim for benefits, the veteran 
stated that he has prostate cancer due to exposure to 
herbicides while stationed in Guam in 1966.  He noted 
undergoing a TURP in 1988.  He also noted that in March 2001 
he underwent a bilateral orchiectomy, which destroyed any 
sexual activity.  He clarified that he served on temporary 
duty on Anderson Air Force Base in Guam for 90 days from 
around May to June 1966.  He stated that Agent Orange and 
other herbicides were being used at the base as well as being 
transported by plane through Guam to be used in Vietnam, and 
that he was exposed to them during that time period.  In June 
2007 correspondence, he noted that he served TDY on Anderson 
Air Force Base from July 1966 to September 1966.

Based on the above, in the August 2007 rating decision, the 
RO granted service connection for residuals of prostate 
cancer.  Although the RO phrased the issue as an increased 
rating for residuals of prostate cancer, the record clearly 
indicates that service connection was being granted.  
Further, the rating decision indicates, and the SOC 
specifically states, that service connection for residuals of 
prostate cancer was granted as secondary to service-connected 
BPH.

Since that time, a February 2008 VA examination report 
reflects the examiner's opinion, following claims file 
review, that the veteran's prostate cancer is not related to 
his BPH.  The examiner explained that there is no medical 
literature or research that supports a causality of prostate 
cancer relating to BPH.  In addition, the veteran submitted a 
printout from the web site of the National Kidney and 
Urologic Diseases Information Clearinghouse noting that, 
although some men with prostate cancer also have BPH, most 
men with BPH do not develop prostate cancer.

Given the above, the Board finds that at the time of the 
August 2007 rating decision there was no competent evidence 
linking the veteran's prostate cancer to service or a 
service-connected disability.  Moreover, the February 2008 VA 
examiner stated there was no relationship between prostate 
cancer and BPH.  Thus, the August 2007 grant of service 
connection for prostate cancer, without a link between the 
disorder and service or a service-connected disability, led 
to an undebatably incorrect adjudicative result.  Further, as 
the veteran did not serve in Vietnam or in one of the 
specified units in South Korea that have been determined to 
have been exposed to herbicides, to include Agent Orange, he 
is not entitled to a presumption of exposure to herbicides 
during such service or a presumption of service connection 
for prostate cancer due to such exposure.  See 38 C.F.R. 
§§ 3.307, 3.309.  The grant of service connection for 
residuals of prostate cancer, therefore, constituted CUE.  
Accordingly, the Board is compelled to conclude that the 
severance of service connection for residuals of prostate 
cancer was, in fact, proper.

With respect to the bilateral orchiectomy, the RO granted 
service connection for the condition because the private 
medical records showed that the veteran underwent the surgery 
as a consequence of the prostate cancer.  Indeed, the Board 
observes that an orchiectomy is performed as a treatment for 
prostate cancer.  PETER R. CARROLL ET AL., PROSTATE CANCER 
FOUNDATION, REPORT TO THE NATION ON PROSTATE CANCER: A GUIDE FOR MEN AND 
THEIR FAMILIES (2005).  Thus, service connection for bilateral 
orchiectomy was established on a secondary basis.  See 38 
C.F.R. § 3.310.  As there was CUE in the grant of service 
connection for residuals of prostate cancer, there was no 
legal basis for a grant of service connection for bilateral 
orchiectomy on a secondary basis.  As the law, and not the 
evidence, was dispositive, the appeal should have been 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Furthermore, there was 
no evidence of record to grant service connection on a direct 
service incurrence basis.  Accordingly, the Board is 
compelled to conclude that the severance of service 
connection for bilateral orchiectomy was, in fact, proper.

As for the veteran's erectile dysfunction, the RO granted 
service connection for the disability as secondary to 
service-connected BPH.  The RO noted that the veteran 
underwent a radical prostatectomy in 1988 due to BPH.  The RO 
then conceded that such surgical intervention results in 
erectile dysfunction.  However, the veteran did not undergo 
radical prostatectomy in 1988; he only underwent TURP, a 
resection of the prostate.  Further, there was no evidence 
that erectile dysfunction resulted from the TURP.  Moreover, 
the veteran himself stated that his erectile dysfunction is 
due to the bilateral orchiectomy, for which, as found above, 
service connection has been severed.  Thus, the grant of 
service connection was based on the erroneous finding that 
the disorder resulted from surgery for service-connected BPH.  
Therefore, the correct facts, as they were known at the time, 
were not before the adjudicator.  

In the SOC, the RO noted a different basis for the grant of 
service connection for erectile dysfunction.  The RO 
indicated that service connection for the disability had been 
granted based on the grant of service connection for 
residuals of prostate cancer.  As discussed above, because 
there was CUE in the grant of service connection for 
residuals of prostate cancer, there was no legal basis for a 
grant of service connection for erectile dysfunction on a 
secondary basis.  See Sabonis, 6 Vet. App. at 430.  
Furthermore, there was no evidence of record to grant service 
connection on a direct service incurrence basis.  

Based on the above, regardless of the basis for the initial 
grant of service connection, the Board is compelled to 
conclude that the severance of service connection for 
erectile dysfunction was, in fact, proper.

Lastly, the RO granted SMC for anatomical loss of a creative 
organ based on the bilateral orchiectomy and basic 
eligibility to DEA based on residuals of prostate cancer, 
which was found to be permanent and total in nature.  As 
discussed above, because there was CUE in the grant of 
service connection for residuals of prostate cancer and 
bilateral orchiectomy, there was no legal basis for a grant 
of SMC or basic eligibility to DEA.  See Sabonis, 6 Vet. App. 
at 430.  Accordingly, the Board is compelled to conclude that 
the severance of SMC for anatomical loss of a creative organ 
and basic eligibility to DEA was, in fact, proper.


ORDER

Severance of service connection for residuals of prostate 
cancer was proper and the appeal is denied.

Severance of service connection for bilateral orchiectomy was 
proper and the appeal is denied.

Severance of service connection for erectile dysfunction was 
proper and the appeal is denied.

Severance of SMC for anatomical loss of a creative organ was 
proper and the appeal is denied.

Severance of basic eligibility to DEA under the provisions of 
38 U.S.C.A. Chapter 35 was proper and the appeal is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


